In an action to establish the regularity of a tax sale and to bar all claims to certain real property, in which the defendant, Industrial Commissioner of the State of New York, interposed a counterclaim for unemployment insurance taxes, the plaintiff appeals from an order of the County Court, Nassau County, entered January 13, 1960, which denied its motion for summary judgment striking out as insufficient the answer of the said defendant; and which granted said defendant’s cross motion for judgment on the pleadings, dismissed the complaint as to said defendant, and adjudged that plaintiff has title to parcel No. 4 of the real property but that such title is subject to a valid lien of the said defendant in the sum of $1,699.13, together with appropriate interest. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.